Citation Nr: 0009782	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-12 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss, to include consideration of an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from July to 
September 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, which 
denied the above claim. 

In March 2000, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

At the March 2000 hearing, the veteran's representative 
raised the issue of entitlement to an extraschedular 
disability rating pursuant to 38 C.F.R. § 3.321(b) for the 
veteran's hearing loss disorder.  The question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); see also VAOPGCPREC 6-96.  Therefore, the claim 
before the Board has been recharacterized as shown above in 
order to include this issue.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").  In this case, the veteran's 
substantive appeal includes some reference to a right 
shoulder condition, but in light of the fact that he has 
previously been denied service connection for this disorder 
and that during his March 2000 hearing he indicated that the 
only issue on appeal was the one that has been listed on the 
title page, it is unclear whether it was the veteran's 
intention to specifically raise a claim for a shoulder 
disorder.  He is hereby advised of the need to file a formal 
claim with the RO if he wishes to reopen this claim.

FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected hearing loss is plausible, and the RO has 
obtained sufficient evidence for appellate disposition of 
this claim.

2.  The veteran's hearing loss is manifested by puretone 
threshold averages of 27.5 decibels for the right ear and 
21.25 decibels for the left ear, with speech recognition 
ability of 92 percent for the right ear and 94 percent for 
the left ear, resulting in Level "I" hearing for both ears. 

3.  The veteran's hearing loss disorder does not present an 
exceptional or unusual disability picture.

CONCLUSIONS OF LAW

1.  The veteran's claim for an increased disability rating 
for his service-connected hearing loss is well grounded, and 
VA has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected hearing loss are not met.  
38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.85, 4.86, and 4.87, Diagnostic Code 6100 
(1998 and 1999).

3.  The evidence does not warrant further referral to the 
appropriate VA official for consideration of an 
extraschedular rating for the veteran's hearing loss.  
38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, especially 
the more recent evidence, which consists of VA records 
reflecting outpatient treatment in 1997 and 1998; the report 
of a VA examination conducted in 1997; and the testimony of 
the veteran and his spouse provided at the March 2000 
hearing.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased difficulty 
hearing; therefore, his claim is well grounded.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there 
is a well-grounded claim for an increase, but the medical 
evidence is not adequate for rating purposes, an examination 
will be authorized.  38 C.F.R. § 3.326(a) (1999).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1997.  There is no indication of additional 
medical records that the RO did not obtain.  The veteran's 
representative noted that the last VA examination was 
conducted in 1997 (i.e., a little over two years ago) and 
argued that VA's duty to assist requires that this claim be 
remanded so that the veteran could be provided a more current 
VA examination.  However, VA regulations do not require that 
a claimant undergo reexamination in all cases, but rather 
only when there is evidence suggesting a material change in 
the veteran's disability.  38 C.F.R. §§ 3.326(a) and 3.327(a) 
(1999); cf. Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  

In this case, there is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected hearing loss since he was last 
examined.  The veteran has not received treatment for his 
hearing loss since 1998, and the VA records from 1998 do not 
show an increase in disability as compared to the 1997 VA 
examination findings.  He has not made any specific 
statements about how his hearing loss disorder is worse than 
what was reported when he was examined in 1997.  Therefore, 
in these circumstances, no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a), including providing him an additional 
examination.  There is sufficient evidence to fairly rate the 
service-connected disability.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board must evaluate 
the veteran's claim for a higher rating under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the rating 
decision on appeal was made, and the RO has not considered 
the new regulations.  The veteran and his representative have 
not been given notice of the new regulations.  However, he is 
not prejudiced by the Board's initial consideration of the 
new regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1999).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (1999).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 1999); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 1999).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The results of the audiogram conducted in 1997 showed that 
the veteran's hearing loss is properly evaluated as zero 
percent disabling (noncompensable).  Based on a 92 percent 
speech recognition score and a 27.5-decibel puretone 
threshold average, Table VI indicates a designation of Level 
"I" for the right ear.  Based on a 94 percent speech 
recognition score and a 21.25-decibel puretone threshold 
average, Table VI indicates a designation of Level "I" for 
the left ear.  When applied to Table VII, the numeric 
designations of "I" for both ears translate to a zero 
percent evaluation.  Therefore, the veteran's service-
connected hearing loss is properly assigned a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII (1998 
and 1999).

Neither of the new provisions under 38 C.F.R. § 4.86 would 
result in a higher rating.  The audiometric results in 1997 
did not show puretone thresholds of 55 decibels or greater in 
any frequency for either ear.  The provisions of 38 C.F.R. 
§ 4.86(b) also do not apply.  Although audiometric evaluation 
showed puretone thresholds of 30 decibels at 1000 Hertz for 
the left ear, there was not a finding of 70 decibels at 2000 
Hertz.  Puretone thresholds for the right ear were not 30 
decibels or less at 1000 Hertz. 

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for his hearing loss.  The 
assigned zero percent disability rating is appropriate based 
on the audiometric results.

As discussed above, the issue of entitlement to an 
extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the veteran's hearing loss was raised by his 
representative.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extra-schedular evaluation in the first instance, it does 
have the jurisdiction to address the issue when the veteran 
or his representative has raised it, and it is not precluded 
from reviewing an RO determination that referral is not 
warranted and confirming that decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  The Board is also not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996) (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  Because the veteran's representative 
has asserted that an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321 is warranted, the Board will consider 
whether this regulation is applicable.  See VAOPGCPREC 6-96; 
Floyd, 9 Vet. App. at 95 (Board may consider whether referral 
to "appropriate first-line officials" for extraschedular 
rating is required). 

Since the veteran's representative has specifically raised 
this issue and had an opportunity to present argument on it, 
there is no prejudice if the Board considers it.  See 
VAOPGCPREC 16-92 at 7-8 (O.G.C. Prec. 16-92); see also 
Bagwell, 9 Vet. App. 337.  Moreover, the RO considered 
whether such referral was warranted.  The veteran has had a 
full opportunity to present evidence and argument on his 
claim for a higher rating, and the Board can fairly consider 
this claim.  See also VAOPGCPREC 6-96 at 12-13. 

The schedular evaluations for hearing loss are not 
inadequate.  As fully detailed above, higher (compensable) 
disability ratings are available for hearing loss where 
specific objective criteria are met as shown by audiometric 
evaluations and speech discrimination tests.  The veteran 
does not meet the schedular criteria for a compensable 
disability rating.  It does not appear that the veteran has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of hearing 
impairment.  The veteran has not required any periods of 
hospitalization, nor has he required any extensive outpatient 
treatment for this condition.  There is no evidence in the 
claims file to suggest marked interference with employment as 
a result of this condition that is in any way unusual or 
exceptional, such that the schedular criteria do not address 
it.  In fact, although the veteran is unemployed due to some 
disability, he has specifically stated that this was not 
because of his hearing loss.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.

ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss, to include consideration of an extraschedular 
evaluation, is denied.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

